
	
		I
		112th CONGRESS
		1st Session
		H. R. 3662
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2011
			Mr. McKeon (for
			 himself, Mr. Runyan,
			 Mr. Akin, Mr. Thornberry, Mrs.
			 Hartzler, Mr. Shuster,
			 Mr. Austin Scott of Georgia,
			 Mr. Rooney,
			 Mr. Rogers of Alabama,
			 Mr. Turner of Ohio,
			 Mr. Platts,
			 Mr. Brooks,
			 Mr. Hunter,
			 Mr. West, Mr. Conaway, Mr.
			 Fleming, Mr. Miller of
			 Florida, Mr. Lamborn,
			 Mr. Kline,
			 Mr. Rigell,
			 Mr. Wilson of South Carolina,
			 Mr. Young of Florida,
			 Mr. LoBiondo,
			 Mr. Franks of Arizona,
			 Mr. Palazzo, and
			 Mrs. Blackburn) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to modify the discretionary spending limits to take into
		  account savings resulting from the reduction in the number of Federal
		  employees.
	
	
		1.Short titleThis Act may be cited as the
			 Down Payment to Protect National
			 Security Act of 2011.
		2.Reduction in the
			 number of Federal employees
			(a)DefinitionIn
			 this section, the term agency means an executive agency as defined
			 under section 105 of title 5, United States Code.
			(b)Determination of
			 number of employeesNot later
			 than 60 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall determine the number of full-time
			 employees employed in each agency. The head of each agency shall cooperate with
			 the Director of the Office of Management and Budget in making the
			 determinations.
			(c)Replacement hire
			 rate
				(1)In
			 generalDuring the period described under paragraph (2), the head
			 of each agency may hire no more than 1 employee in that agency for every 3
			 employees who leave employment in that agency.
				(2)Period of
			 replacement hire rateParagraph (1) shall apply to each agency
			 during the period beginning 60 days after the date of enactment of this Act
			 through the date on which the Director of the Office of Management and Budget
			 makes a determination that the number of full-time employees employed in that
			 agency is 10 percent less than the number of full-time employees employed in
			 that agency determined under subsection (a).
				(d)WaiversThis
			 section may be waived upon a determination by the President that—
				(1)the existence of a
			 state of war or other national security concern so requires; or
				(2)the existence of
			 an extraordinary emergency threatening life, health, public safety, property,
			 or the environment so requires.
				3.Reduction of
			 discretionary spending limits to achieve savings from Federal employee
			 provisionsSection 251(c) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to
			 read as follows:
			
				(c)Discretionary
				spending limitAs used in
				this part, the term discretionary spending limit means—
					(1)with respect to fiscal year 2012—
						(A)for the security
				category, $684,000,000,000 in new budget authority; and
						(B)for the
				nonsecurity category, $359,000,000,000 in new budget authority;
						(2)with respect to
				fiscal year 2013—
						(A)for the security
				category, $686,000,000,000 in new budget authority; and
						(B)for the
				nonsecurity category, $361,000,000,000 in new budget authority;
						(3)with respect to fiscal year 2014, for the
				discretionary category, $1,051,000,000,000 in new budget authority;
					(4)with respect to fiscal year 2015, for the
				discretionary category, $1,070,000,000,000 in new budget authority;
					(5)with respect to fiscal year 2016, for the
				discretionary category, $1,091,000,000,000 in new budget authority;
					(6)with respect to fiscal year 2017, for the
				discretionary category, $1,115,000,000,000 in new budget authority;
					(7)with respect to fiscal year 2018, for the
				discretionary category, $1,141,000,000,000 in new budget authority;
					(8)with respect to fiscal year 2019, for the
				discretionary category, $1,166,000,000,000 in new budget authority;
					(9)with respect to fiscal year 2020, for the
				discretionary category, $1,192,000,000,000 in new budget authority; and
					(10)with respect to fiscal year 2021, for the
				discretionary category, $1,217,000,000,000 in new budget authority;
					as
				adjusted in strict conformance with subsection
				(b)..
		4.Reduction of
			 revised discretionary spending limits to achieve savings from Federal employee
			 provisionsParagraph (2) of
			 section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985
			 is amended to read as follows:
			
				(2)Revised
				discretionary spending limitsThe discretionary spending limits for
				fiscal years 2013 through 2021 under section 251(c) shall be replaced with the
				following:
					(A)For fiscal year 2013—
						(i)for the security category, $546,000,000,000
				in budget authority; and
						(ii)for the nonsecurity category,
				$501,000,000,000 in budget authority.
						(B)For fiscal year
				2014—
						(i)for the security category, $551,000,000,000
				in budget authority; and
						(ii)for the nonsecurity category,
				$500,000,000,000 in budget authority.
						(C)For fiscal year
				2015—
						(i)for the security category, $560,000,000,000
				in budget authority; and
						(ii)for the nonsecurity category,
				$510,000,000,000 in budget authority.
						(D)For fiscal year
				2016—
						(i)for the security category, $571,000,000,000
				in budget authority; and
						(ii)for the nonsecurity category,
				$520,000,000,000 in budget authority.
						(E)For fiscal year
				2017—
						(i)for the security
				category, $584,000,000,000 in budget authority; and
						(ii)for the
				nonsecurity category, $531,000,000,000 in budget authority.
						(F)For fiscal year
				2018—
						(i)for the security
				category, $598,000,000,000 in budget authority; and
						(ii)for the
				nonsecurity category, $543,000,000,000 in budget authority.
						(G)For fiscal year
				2019—
						(i)for the security category, $610,000,000,000
				in budget authority; and
						(ii)for the nonsecurity category,
				$556,000,000,000 in budget authority.
						(H)For fiscal year
				2020—
						(i)for the security category, $624,000,000,000
				in budget authority; and
						(ii)for the nonsecurity category,
				$568,000,000,000 in budget authority.
						(I)For fiscal year
				2021—
						(i)for the security category, $638,000,000,000
				in budget authority; and
						(ii)for the nonsecurity category,
				$579,000,000,000 in budget
				authority.
						.
		5.Calculation of total
			 deficit reductionSection 251A
			 of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended—
			(1)in paragraph
			 (3)(A), by striking $1,200,000,000,000 and inserting
			 $1,073,000,000,000;
			(2)in paragraph (4),
			 by striking On January 2, 2013, for fiscal year 2013, and in and
			 inserting In;
			(3)in paragraphs (5)
			 and (6), by striking 2013 each place it appears and inserting
			 2014; and
			(4)in paragraph (7),
			 by striking subparagraph (A) and by striking (B)
			 Fiscal years
			 2014-2021.—, moving the remaining text 2 ems to the
			 left, and redesignating clauses (i) and (ii) as subparagraphs (A) and (B),
			 respectively.
			
